DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A gas turbine engine, comprising:
…
wherein the reservoir is passively fluidly coupled to the cavity such that lubricant is free to flow in and out of the reservoir during operation of the gas turbine engine,
wherein at least one of the first and second cavity seals includes an opening fluidly coupling the cavity to the reservoir and permitting lubricant to flow in and out of the reservoir through the opening.”

After reviewing the argument filed on 08/11/2021, claimed language and the specification, the examiner considered that the claimed limitation is shown in Fig. 4, Fig. 5, and supported at least in Paragraphs 47-49, which also taught in Paragraph 43 with a different embodiment.  Based on the teachings of the specification, the examiner considered the limitations teach a gas turbine engine comprises a cavity, at least one reservoir and at least a cavity seal.  The cavity seal comprises at least one opening, and the fluid can flow freely and The examiner further considered the meaning of “passively” is the fluid would flow between a cavity and reservoir based on the pressure change, and the pressure changed is caused solely by the rotation of the rotating member (for example, a shaft or a bearing, please see Paragraph 43 and Fig. 2, Fig. 3 of the application.  Paragraph 49 teaches the embodiment of Fig. 4 and Fig. 5 works similar as Fig. 2 and Fig. 3).

After reviewing the argument filed on 08/11/2021, the examiner considered that Stallone (US5344239A1) fails to teach all the limitation since the fluid cannot flow freely and passively between a cavity and a reservoir (Stallone, Fig. 2, P1 area is the reservoir, Part 32 is the cavity, and Part 38 is the cavity seal).  The design of the system in Stallone fails to teach, explain or indicate the desire to make the fluid freely and passively flow in and out between the cavity and the reservoir (Stallone, Col. 3, lines 43-51 teaches the system tries to retain the fluid in the cavity Part 32 and prevent any leakage by the cavity ring Part 38 and Part 42.  Therefore, the system did not intent to allow the fluid flow freely between the cavity and reservoir during the pressure changed).  Therefore, Stallone would fail to reflect at least the teaching “wherein the reservoir is passively fluidly coupled to the cavity such that lubricant is free to flow in and out of the reservoir during operation of the gas turbine engine” and cannot teach all the limitations when combine with Vance (US5067825A).

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “wherein the reservoir is passively fluidly coupled to the cavity such that lubricant is free to flow in and out of the reservoir during operation of the gas turbine engine.”  Therefore, Claim 1 is allowed.

Claim 18 is allowed based on the same reason as Claim 1.  Claims 5-17, 19-22 are allowed because the claims ultimately depends from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-KAI WANG/Examiner, Art Unit 3747